FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    August 6, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT

    MARK J. WILSON,

                Plaintiff-Counter-
                Defendant-Appellant,

    v.                                                    No. 09-2225
                                             (D.C. No. 2:07-CV-00457-WPL-LAM)
    JOHN BRENNAN; MICHELLE                                 (D. N.M.)
    GEELS; TOUR OF THE GILA INC.;
    DOYNE WREALLI; ROB
    NARVAEZ,

                Defendants-Counter-
                Plaintiffs-Appellees.


                             ORDER AND JUDGMENT *


Before HARTZ, Circuit Judge, BRORBY, Senior Circuit Judge, and O’BRIEN,
Circuit Judge.


         Mark J. Wilson, proceeding pro se here as in the district court, appeals

from the district court’s 1 judgment that his selection of roadways and design of


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
      The case was tried before a magistrate judge by consent of the parties.
See 28 U.S.C. § 636(c).
bicycle racecourses did not qualify for copyright protection. Wilson v. Brennan,

666 F. Supp. 2d 1242, 1252 (D.N.M. 2009) (Wilson I). Exercising jurisdiction

under 28 U.S.C. § 1291, and liberally construing Mr. Wilson’s briefs,

see Van Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007), we affirm.

                                    Background

      We provide a brief description of the facts necessary to our analysis of the

issues presented on appeal. 2 Mr. Wilson filed this action claiming defendants had

infringed on his copyrighted materials produced for the Tour of the Gila, an

annual multi-day bicycle race held in Grant County, New Mexico, which is

sanctioned by the United States Cycling Federation and which draws 400 to 500

racers each year. Mr. Wilson served as race director for the first race held in

1987 and for several subsequent years. He and others created a Tour of the Gila

Race Bible and Course Itineraries & Time Schedules, which were updated and

modified for each annual event. The Race Bible, which was handed out to racers

and race officials, was a compilation of materials including descriptions of the

races, rules, prizes, maps, race profiles (reflecting the changes in elevation over

the racecourses), and other race information. The Course Itineraries & Time




2
       The district court fully explained the underlying factual background.
Wilson I, 666 F. Supp. 2d at 1247-50. We commend the district court for its
thorough explanation of the factual setting and its meticulous resolution of the
parties’ claims.

                                         -2-
Schedules provided information about when the racers would reach various

landmarks for use by volunteers assisting with the race.

      Mr. Wilson asserted that defendants had infringed on his copyrights to the

name of the race; the selection and design of the racecourses; the text, factual

compilations, and graphics that he created for the 2002 Race Bible; the 2000

Course Itineraries & Time Schedules; and the page headers created for the 2002

event. Defendants challenged Mr. Wilson’s copyrights and denied any copyright

infringement. They also filed various counterclaims.

      After a three-day bench trial, the district court held that the name of the

race, the page headers, and the racecourse selection and design did not qualify for

copyright protection. The court further held that the following materials were

copyrighted by Mr. Wilson: specified text and compilations of facts in the 2002

Race Bible, the 2000 Course Itineraries & Time Schedules, and fourteen

racecourse maps and eight racecourse profiles. The court then found that

defendants had infringed on Mr. Wilson’s copyright in the 2002 Race Bible, the

factual compilations, and the maps, but not the profiles. The court denied

defendants’ counterclaims, denied Mr. Wilson’s request for statutory damages

pursuant to 17 U.S.C. § 504(c)(2), denied both parties’ requests for attorney fees

and costs, denied a permanent injunction for the factual compilations, and granted

Mr. Wilson a permanent injunction “precluding [defendants] from using his text

and maps in the future,” Wilson I, 666 F. Supp. 2d at 1267. Mr. Wilson now

                                         -3-
appeals the district court’s ruling that the racecourse selection and design are not

entitled to copyright protection.

                                      Discussion

      “In an appeal from a bench trial, we review the district court’s factual

findings for clear error and its legal conclusions de novo.” Roberts v. Printup,

595 F.3d 1181, 1186 (10th Cir. 2010) (quotation omitted).

      The sole issue on appeal is whether the district court erred in denying

Mr. Wilson a copyright in the selection and design of the racecourses. The court

held that Mr. Wilson did not have a copyright for factual and legal reasons. First,

the court resolved the conflicting evidence and found that “the selection of the

race courses [was] made by the group that initially organized and produced the

race.” Wilson I, 666 F. Supp. 2d at 1252. The court also held, as a matter of law,

that Mr. Wilson could not claim a copyright in the course selection and design.

Id. Mr. Wilson contends that he designed several racecourses after the original

race committee disbanded, so they are his own creation and not that of the group.

In addition, he argues that his racecourse designs required creative judgment that

qualifies for copyright protection.

      We affirm the district court’s holding that the racecourse selection and

design do not qualify for copyright protection, as a matter of law. Therefore,

we need not address Mr. Wilson’s challenge to the court’s factual grounds. The

district court held correctly that copyright does not protect ideas, but protects

                                          -4-
“only the particular expression of ideas.” Id. at 1252. Indeed, the Copyright Act

specifies that an idea cannot be copyrighted. 17 U.S.C. § 102(b). “What

copyright protects is the language that an author uses to explain, describe, or

express whatever ideas or useful arts [he] may have discovered or created, along

with the artistic way in which an author draws or illustrates those ideas or useful

arts.” R.W. Beck, Inc. v. E3 Consulting, LLC, 577 F.3d 1133, 1144 (10th Cir.

2009) (quotation and alterations omitted). “[C]opyright assures authors the right

to their original expression, but encourages others to build freely upon the ideas

and information conveyed by a work.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

499 U.S. 340, 349-50 (1991).

      After selecting the racecourses, Mr. Wilson explained, described, and

expressed them in writings in the form of maps and profiles. The district court

held that the maps and profiles qualified for copyright protection, Wilson I,

666 F. Supp. 2d at 1257, rulings none of the parties challenge on appeal.

But Mr. Wilson also seeks to copyright the idea of the racecourses. “[N]o

author may copyright facts or ideas.” Harper & Row Publishers, Inc. v. Nation

Ents., 471 U.S. 539, 547 (1985). Accordingly, we affirm the district court’s

judgment on this issue.




                                         -5-
                                  Conclusion

      Defendants’ request for costs and attorney fees on appeal is DENIED. The

judgment of the district court is AFFIRMED.


                                                 Entered for the Court


                                                 Wade Brorby
                                                 Senior Circuit Judge




                                      -6-